  Case 1:21-cv-01604-BMC Document 19 Filed 06/24/21 Page 1 of 2 PageID #: 61

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                   Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
cerrington@faillacelaw.com




                                                     June 24, 2021
VIA FIRST CLASS MAIL
Honorable Brian Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza E.
Brooklyn, NY 11201

                 Re:      Zepeda Ochoa v. Famous Pizza of Jackson Heights Corp. et al., 21-cv-
                          1604

Your Honor,

       This firm represents Plaintiff in the above-captioned case. We write jointly with counsel
for Defendants pursuant to this Court’s order of March 26, 2021 and in anticipation of the Initial
Conference currently set for July 1, 2021.

        Legal basis for claims

        This is a wage and hour case brought on behalf of a former pizza maker and delivery worker
who was employed at the Defendants’ Queens pizza restaurant, alleging violations of the Fair
Labor Standards Act and the New York Labor Law. The Defendants paid the Plaintiff a fixed
weekly salary, in violation of the Hospitality Wage Order. This fixed weekly salary and the
Plaintiff’s hours were such that his effectively hourly wage fell below not only the applicable New
York State minimum wage, but also below the lower, federal minimum wage. Plaintiff contends
that the Defendants did not have the right to take a tip credit. However, even if they had, his
effective hourly rate fell below even the tipped minimum wage.

        Defenses

       Defendants respectfully believe that the allegations in the Complaint, including Plaintiff’s
work hours, and rates of pay are exaggerated, and can be refuted by Defendants’ documentary
evidence and eye-witness testimony.

        In an effort to conserve resources ahead of discovery, the parties respectfully request that
the case be referred to a Magistrate Judge for purposes of a Settlement Conference. The parties
further respectfully request that the discovery deadlines set forth in the Rule 26(f) Meeting Report
be stayed, sine die, pending the resolution of the Settlement Conference.

         The parties intend to exchange in informal discovery ahead of the Settlement Conference,
to facilitate a more meaningful conversation.


                          Certified as a minority-owned business in the State of New York
 Case 1:21-cv-01604-BMC Document 19 Filed 06/24/21 Page 2 of 2 PageID #: 62

Page 2



         Jurisdiction

        This Court has subject matter jurisdiction under the Fair Labor Standards Act. Venue is
proper in the Eastern District because the actions giving rise to it occurred in Queens County.

         Contemplated Motions

      No motions or requests to file such are currently outstanding. The Plaintiffs do not
contemplate filing any motions at this time.


We thank the court for its time and attention to this case.


                                              Respectfully submitted,


                                                ________________________
                                                Clela A. Errington, Esq.
                                                      Michael Faillace & Associates, P.C.
                                                      Counsel for Plaintiffs

Cc: All counsel via ECF
